Boggs, Judge.
Glendon Morris filed a direct appeal from the trial court’s denial of his pre-trial plea in bar based upon an alleged violation of his constitutional right to a speedy trial. The Supreme Court of Georgia has recently ruled, however, that such a claim is not directly appeal-able and that a defendant must follow the interlocutory appeal procedures of OCGA § 5-6-34 (b). Sosniak v. State, 292 Ga. 35, 36 (2) (734 SE2d 362) (2012). Morris’s appeal is therefore dismissed. See Stevens v. State, 292 Ga. 218 (734 SE2d 743) (2012).

Appeal dismissed.


Doyle, P. J., and Andrews, J., concur.

Layla H. Zon, District Attorney, JillianR. Hall, Assistant District Attorney, for appellee.